      Case 1:18-cv-08653-VEC-SDA Document 207 Filed 02/17/21 Page 1 of 3




                                                                          D. GEORGE SWEIGERT
                                                                           GENERAL DELIVERY
                                                                         NEVADA CITY, CA 95959


                                                                                  February 17, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Compliance with ECF no. 173 and 195, 1:18-cv-08653-VEC-SDA

Your Honor,

Request to Deem Defendant Has Waived Discovery

1.     As you are aware, the Defendant has filed ECF documents 204, 205, and 206 via electronic
mail transfer described within exhibits in docket no. 198. Both docket entries 205 and 206 are
deemed invalid and fail to justify any suggestion of response required on the Plaintiff’s part.


2.     Your attention is called to the ORDER of 12/7/2020 (Dkt. 173), number (3) on page (3).
That section states that if the Defendant did not delivery his discovery request materials to the
Court by 1/15/2021 that the Court may deem his conduct as a waiver of the right to discovery.
The Court should now exercise its discretion and deem discovery waived by the Defendant.


3.     In light of the recent complicating actions created by the Defendant, to (1) force the
Plaintiff to seek out another rural post office and provide yet another address to the Court to satisfy
the Defendant’s foolishness, (2) that the Plaintiff has now endured public scorn and ridicule in the
small town of Rough and Ready as a direct and proximate result of the Defendant’s grossly
negligent slander and libel of the Plaintiff to the local gad-fly busy-body postmaster (Susan, clerk
no. 8), (3) forcing the Plaintiff to file motions and other documents in response to the Defendant’s
noncompliance and open defiance to the ORDER (Dkt. 173), and (4) for numerous other examples
of the conduct that is vexatious in nature, this Court should find a reasonable sanction against
the Defendant.




                                                  1
      Case 1:18-cv-08653-VEC-SDA Document 207 Filed 02/17/21 Page 2 of 3




Page two--Sweigert



4.      The Plaintiff hereby incorporates his REPLY brief (Dkt. 196) filed 2/12/2021 as if fully
restated herein. The Court should consider the observations of the District Judge in the Eastern
District of Virginia that are outlined in that REPLY (Dkt. 196). That judge clearly stated that the
Defendant believes that he can drive the discovery process with his unfounded and meritless never-
ending allegations and accusations against the Plaintiff (see below).




5.      This is the same attitude displayed (see above) by the Defendant in his vicious accusations
of “mail fraud” and “fraud on the court” made to members of the public in Rough and Ready,
California and to the Court. These allegations are baseless, meritless, unfounded and vexatious.
This latest CrowdSource The Truth “hoax and scam” played on this Court with the childish “mail
fraud” allegations only diminishes any integrity of the decorum of this Court.


6.      There are no surviving allegations that have been raised by the Defendant against the
Plaintiff.   The Defendant has had four (4) opportunities to fashion some kind of counterclaim
against the Plaintiff. The Court has patiently allowed the Defendant to file one vicarious allegation
after another, which required the Plaintiff’s effort and time to dismiss. There are no current
allegations presently pending against the Plaintiff in this Court that have not already been
dismissed. For this reason alone, discovery is inappropriate. Enough is enough.


Duplicate Letter Inbound

7.      If it please the Court, the Plaintiff has made the difficult transition from mail-based
notifications and filings via the U.S. mail to electronic based docketing. The Plaintiff was unaware
of the potential of using electronic docketing as described by the exhibits in the Defendant’s letter
of 2/15/20201 (Dkt. 198).

                                                 2
      Case 1:18-cv-08653-VEC-SDA Document 207 Filed 02/17/21 Page 3 of 3




Page three—Sweigert


8.      During this transition time, there has been a duplication of a letter to the Court (Dkt. 201
and 202). A written letter is presently inbound to the PRO SE office via U.S. Priority Mail. When
said letter arrives it should be considered a legal nullity as it is a duplication of the same letter
electronically filed (Dkt. 201 and 202). This is a harmless error created by the electronic
transition.



Respectfully,



D. George Sweigert


                                 CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail to the following parties on the seventeenth day (17 th) of
February, two thousand and twenty-one (2021).



Clerk of the Court, Room 200                         Jason Goodman, CEO
U.S. District Court                                  Multimedia System Design, Inc.
500 Pearl Street                                     252 7th Avenue, Apart. #6S
New York, New York 10007-1312                        New York, NY 10001
EMAIL:                                               EMAIL:
temporary_pro_se_filing@nysd.uscourts.gov            truth@crowdsourcethetruth.org




                                                                         D. GEORGE SWEIGERT
                                                                             Pro Se Non-Attorney
                                                                          GENERAL DELIVERY
                                                                        NEVADA CITY, CA 95959




                                                 3
